Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Grob (US 7521035).
Grob teaches a nozzle mixer with concentric circle feeding tubes and a reaction zone (appears to be able to carry out method of aerosol generator; abstract) comprising a reaction zone (reaction zone meets combustion chamber wherein fuel can be burned with an oxidizing agent in at least one soot particle creating flame; abstract, col. 2, lines 20-30), a fluid feeding device for feeding the fuel and the oxidizing agent into the combustion chamber (the structure of the nozzle mixer including concentric circle nozzles meet this limitation; col. 5, lines 50-60), wherein the fluid feeding device has at least three feed lines each feed line having a respective end portion, the end portions of each feed line are arranged parallel to each other so that at least three fluids of different 
Regarding the material worked upon therein by the apparatus (i.e. generating soot), these limitations do not appear to limit the apparatus. See MPEP 2115. Therefore, it appears that the apparatus of Grob meets the limitations of the apparatus of the claimed invention. 
Regarding claims 2, 3, 5, 9, 10, 11, Grob teaches that the respective outlets of the feed lines are located at a same height with respect to an inflow direction and coaxially in one another (packing density that is great as possible) (fig. 4, #, 1, 2, 7; col. 5, lines 50-60).
Regarding claims 4, 6-7; Grob teaches four feed lines wherein multiple materials are fed through the feed lines (air, fuel, oxygen; col. 5, lines 50-60). Additionally, the materials fed into the feed lines of first fuel, second fuel (claim 6) and oxidizing gas, reactive or inert gas (claim 7) do not appear to limit the apparatus. See MPEP 2115. Additionally, it appears that each of the feed lines of Grob are connected to fluid containers as the feed lines flow a material into the nozzle (i.e. the material must necessarily come antecedent container).
Regarding claim 8, Grob teaches that the fluid flow rate can be set for each of the lines by a regulator (col. 1, lines 35-45).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735